METHODS OF INERTING LITHIUM-CONTAINING BATTERIES AND ASSOCIATED CONTAINERS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Response to Amendment
In response to communication filed 4/6/2021:
Claims 1 and 11 have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4, 9-12, and 18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (WO 2011/067697 using US 2013/0115489 as an English translation). Claims 3, 6, and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Abu-Isa (US 2005/0170238). Claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Matsuo et al. (US 2013/0108909). Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Abu-Isa and further in view of Narendran et al. (US 2021 2006/0244421). Claims 13 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Krause. Claim 16 was rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Groff et al. (J. Hydrology, 12, 63-70, (1978)). Claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Eaves et al. (US 2010/0028758).
Applicant has amended independent Claim 1 (and similarly independent Claim 11) to recite “at least one orifice in direct communication with the interior space” and “wherein the at least one orifice is configured to place the inerting gas in direct contact with the lithium-containing devices within the outer casings.”
In contrast, Krause teaches that “heat is supplied and removed through the comparatively small forward flow 7 and return flow 8.” Krause, paragraph [0063] (emphasis added). In addition, as shown in Fig. 1 of Krause, forward flow 7 and return flow 8 are part of the heat exchanger 6a and are in communication with the body of the heat exchanger 6a rather than the interior space of the housing 2. As such, Krause fails to teach, suggest, or otherwise disclose “at least one orifice in direct communication with the interior space” and “at least one orifice [that] is configured to place the inerting gas in direct contact with the lithium-containing devices within the outer casings,” as 
As such, the Applicant has overcome the prior art of record and rejections under 35 USC 102(a)(1) and 103 have been withdrawn and claims 1-4, 6-13, and 15-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729